[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                           Oct. 30, 2009
                            No. 09-10257                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

                  D. C. Docket No. 05-00075-CV-5-MD


JEFFREY JEROME WALKER,

                                                          Plaintiff-Appellant,

                                 versus

SUPERVISOR POWELL,

                                                                  Defendant,

OFFICER ROBERT POWELL,

                                                         Defendant-Appellee.


                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     _________________________

                           (October 30, 2009)

Before EDMONDSON, BARKETT and FAY, Circuit Judges.
PER CURIAM:

      Jeffery Walker, Plaintiff, appeals the District Court’s dismissal of his section

1983 claim. Plaintiff filed suit against Officer Robert Powell in forma pauperis

under the Prisoner Litigation Reform Act of 1995, 28 U.S.C. § 1915 (2000)

(“PLRA”). When the Plaintiff failed to make payments on his court fees and failed

to account properly for his missed payments, the District Court ordered the

Plaintiff to account for his failures and to pay past-due installments. After the

Plaintiff failed to do either, the District Court dismissed his claims without

prejudice under Fed. R. Civ. P. 41. No reversible error has been shown; we affirm.

      Plaintiff challenges the dismissal as an abuse of the District Court’s

discretion. Under our case law, he contends that the District Court had an

obligation to order the prison to turn over his inmate trust account documents

before dismissing the case. Plaintiff says that this failure to communicate with the

prison is itself an abuse of discretion as a matter of law.

      We review the District Court’s decision to dismiss a case under Fed. R. Civ.

P. 41 for an abuse of discretion. Gratton v. Great Am. Communs., 178 F.3d 1373,

1374 (11th Cir. 1999).

      Plaintiff, an inmate in Florida, filed a section 1983 complaint against Officer

Powell for intentionally providing him with meals lacking in nutritional value. The



                                            2
District Court, under the PLRA, ordered Plaintiff to pay the filing fee in

accordance with the statute: monthly payments equal to 20% of the preceding

month’s income for each case pending in the district court until he had paid the

$250 filing fee. Plaintiff made no payments, and on 8 November 2007 the District

Court ordered Plaintiff to submit a copy of his inmate trust account from April

2005 through the present and to explain any expenditures. Plaintiff filed a notice

of compliance. This notice did not include bank account records: merely an

assertion that the Plaintiff had no access to funds since 1998.1 Due to a clerical

error, the District Court took no further action.

       In October 2008, the District Court became aware that the Plaintiff had filed

another case in forma pauperis, and that the supporting documentation revealed

that Plaintiff had received significant deposits from 1 March 2008 through 15

August 2008. On 20 October 2008, this District Court ordered the Plaintiff to (1)

show cause why the case should not be dismissed for failure to make regular

required installment payments, (2) submit a copy of his inmate trust account

statement, and (3) remit all past due payments: $51.66.

       According to the Plaintiff's 14 November 2008 response to the 20 October



       1
        We also note that the District Court believed that Plaintiff misrepresented his finances.
Inmate trust account records filed in subsequent litigation revealed that Plaintiff had received
money at the time of the statement.

                                                 3
order, he made, on average, 12.8 purchases a month; and 15 of those purchases

were over $5.00. He was attempting to “manage his funds by spending less than

60% of all gifts.”2 In addition, he had outstanding debts with priority above his

filing fees; and he had a filed a grievance against the prison to get documentary

information about his inmate trust account.

       Plaintiff points to Wilson v. Sargent, 313 F.3d 1315 (11th Cir. 2002), for the

proposition that a district court must take reasonable steps to determine whether the

prisoner made a sufficient attempt to meet his burden under the PLRA. Id. at 1321.

Wilson involved a prisoner lawsuit in which the District Court dismissed for

failure to make monthly payments. Id. In Wilson, the District Court dismissed the

case sua sponte without making an inquiry about why the prisoner had not paid the

fee. Id. at 1320. Plaintiff bases his argument to avoid dismissal on Wilson's

language:

       We agree with the Fifth Circuit and hold that before dismissing a prisoner's
       complaint for failure to comply with an IFP order directing the prisoner to
       pay an initial partial filing fee pursuant to 28 U.S.C. § 1915, the district
       court must take reasonable steps, such as those outlined by the Fifth Circuit,
       to determine whether the prisoner complied with the order by authorizing
       payment by prison officials.

Id. at 1321. “These steps may include issuing a show-cause order, allowing


       2
         Plaintiff does not explain where these gifts to him came from or what he spent the
money on. What matters is that the Plaintiff received money, spent the money on purchases
instead of paying off debts, and failed to explain these purchases to the District Court.

                                               4
objections to the magistrate's report, communicating by telephone, fax, or email

with officials of the custodial institution, and issuing an order to the custodial

institution.” Id. In this case, however, the District Court had no need to seek out

prison officials. When Plaintiff’s own statements prove that he did not comply

with a court order and that compliance was within his control, no further

investigation is needed.

      Wilson applies to “circumstances beyond [the prisoner’s] control . . . .” Id.

In this case, Plaintiff was purchasing, by his own admission, 12 items a month --

money he could have used to pay off debts. He was attempting to spend less than

60% of monetary gifts to him on purchases -- money the court had ordered him to

use to pay filing fees. The Plaintiff did not adequately explain these purchases to

the District Court as he was required to under the initial terms of his suit and the 20

October order. The Plaintiff's failure to comply with the terms of his in forma

pauperis petition and the District Court's 20 October order are sufficient

justification for the District Court to dismiss the case.

      Plaintiff had sufficient documentary evidence of his finances to file another

law suit in forma pauperis; his failure to submit similar documents to the District

Court in this case was his own. This failure, not the failure of the prison to

produce account information, is fatal to Plaintiff’s claim.



                                            5
      Plaintiff failed to comply with the District Court’s multiple orders, and his

own statements provide sufficient information for the District Court to determine

the failure was within the Plaintiff's control. In such a situation, no need to

communicate with the prison is required.

      District courts have broad discretion to dismiss cases for failure to follow

orders. The Plaintiff failed to follow the District Court’s orders and did not

sufficiently explain his failures. The District Court’s dismissal of the case was

within the broad realm of its authority to manage cases.

      AFFIRMED.




                                           6